ORIGINAL ACTION
Hunter, J.
Heretofore, on August 3, 1973, this Court issued an alternative writ of mandate ordering the Ripley Circuit Court and Lendall B. Terry, the regular judge, to grant a change of venue from the judge in the cause entitled “In The Matter Of The Removal Of J. Melvin Sedam From The Ripley County Board Of Public Welfare,” to assign that cause a number and properly docket it, and to expunge the court records of the entry denying relator’s (J. Melvin Sedam) motion for a change of venue from the judge and of the entry of removal of the relator from the Ripley County Board of Public Welfare. Respondent, Judge Terry, timely filed his return on August 13,1973, praying for the vacation, dismissal and dissolution of the alternative writ.
We believe the respondent has failed to show any reason in law or fact why the writ should not be made permanent.
The record discloses the following facts:
The relator is a duly appointed member of the Ripley County Welfare Board. On July 31, 1973, Judge Terry, without the assignment of a cause number, entered an “Order Setting Hearing on Removal.” Later the same day, Judge Terry and his bailiff and probation officer, personally appeared at the relator’s residence and demanded that the relator either execute a prepared form of resignation or his removal from office would be summarily ordered by the judge. When the relator inquired as to the grounds for removal, the judge informed the relator that he had voted at a recent board meeting contrary to the way in which he had previously indicated to the judge.
The following day relator moved for a change of venue *21from the judge, which was denied by Judge Terry on the same day.
Also, on August 1, 1973, Judge Terry entered an order wherein findings were made that the relator had due notice of legal grounds for removal and that sufficient time (24 hours) was provided relator in which to show cause. Furthermore, the judge found that the relator had in fact failed to show cause why he was not guilty of misconduct and accordingly ordered relator removed.
Notwithstanding the judge’s finding that “. . . after having heard the response of J. Melvin Sedam to the charge of misconduct,” the relator never filed any answer or motion other than the motion for change of venue, nor was there ever any hearing conducted on the matter. Furthermore, the relator was never apprised of the specific instances of misconduct, allegedly attributed to him. That is to say, there was a broad allegation of misconduct and nothing more.
The law requires, in proceedings such as those set out hereinabove, that the board member be granted a change of judge. On facts strikingly similar to the case at bar, this Court in State ex rel. Gearhart v. Murray (1959), 239 Ind. 677, 161 N.E.2d 167, held that when a circuit court judge files an information seeking the removal of a public welfare board member in his court, the relator is automatically entitled to a change of judge. The court in State ex rel. Gearhart held such proceedings to be adversary in nature and the judge to be an adversary therein. Being an adversary proceeding, the board member is entitled to a fair hearing by an impartial, non-adversary tribunal. To allow the judge to, in effect, be both prosecutor and judge is to deny the board member the very basic rudiments of due process.
The Gearhart holding was based on former Supreme Court Rule 1-12, which is now TR. 79(11). The rule reads as follows:
*22“(11) Except in courts of justices of the peace, magistrates, city and municipal courts, whenever the regular judge or presiding judge of any court shall be a party to any proceedings, whether civil statutory or criminal, the venue of which shall be before him, such judge shall at once disqualify himself and cause such fact to be certified to the Supreme Court which shall thereupon appoint a special judge.” (Emphasis added.)
This rule clearly requires the granting of a change of venue from the judge. Furthermore, TR. 76(1) would compel the same result.
The applicable statutory authority for the removal of county welfare board members is delineated in IC 1971, 12-1-3-2, which reads in pertinent part as follows:
“All members shall thereafter serve at the pleasure of the respective appointing authority: Provided, That no member shall be removed from such board except for misconduct, incapacity or neglect of duty after due notice in writing and hearing thereon before the appointing authority. . . .” (Emphasis added.)
Inherent in the above statute are the fundamental notions of due process under the law. Due process demands that the challenged member be given “notice in writing” of the specific allegations leveled against him, and further that he be afforded a “hearing thereon before the appointing authority.” A preemptory discharge without these basic safeguards is an arbitrary affront to due process which cannot be tolerated.
In short, we hold that the removal of board members is a subject for judicial determination. In all cases where the appointing authority is not the party filing an information seeking removal, the appointing authority is the appropriate tribunal. However, where the appointing authority files the information, a special .judge must be appointed pursuant to TR. 79 (11).
For all .the foregoing reasons, the alternative writ of mandate heretofore entered is hereby made permanent. The *23respondent herein is ordered to vacate his order of removal, to vacate an order appointing a successor to the board, if any has been so appointed, and to vacate his order denying the motion for a change of venue. Further, the respondent herein is ordered to grant the change of venue from the judge.
The Court hereby appoints The Honorable Lester G. Baker, Judge of the Seventh Circuit Court, as special judge in this cause.
Arterburn, C.J., and Givan, J., concur; DeBruler, J., dissents with opinion in which Prentice, J., concurs.